Exhibit 12.1 HIGHWOODS PROPERTIES, INC. RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Three Months Ended March31,2011 Earnings: Income from continuing operations before equity in earnings of unconsolidated affiliates $ Fixed charges Capitalized interest ) Distributions of earnings from unconsolidated affiliates Total earnings $ Fixed charges and Preferred Stock dividends: Contractual interest expense $ Amortization of deferred financing costs Interest expense on financing obligations Capitalized interest Interest component of rental expense Total fixed charges Dividends on Preferred Stock Total fixed charges and Dividends on Preferred Stock $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and Dividends on Preferred Stock
